Citation Nr: 1512417	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus, and if so, whether service connection is warranted.

3.  Entitlement to service connection for sleep apnea to include as secondary to PTSD.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, from May 1976 to May 1978, and from October 1978 to October 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for tinnitus and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran failed to report for his December 30, 2013 examination scheduled by VA in conjunction with his claim for a higher rating for PTSD and good cause for his failure to report has not been shown.

2.  In May 2010, the RO denied service connection for tinnitus.  The Veteran did not appeal.

3.  Evidence submitted since the RO's May 2010 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The claim for entitlement to an initial rating in excess of 50 percent for PTSD is denied as a matter of law.  38 C.F.R. § 3.655 (2014). 

2.  The RO's May 2010 rating decision which denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014).

3.  New and material evidence has been received since the RO's May 2010 rating decision; thus, the claim of service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for tinnitus, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

With regard to the claim for a higher rating for PTSD, the provisions of the VCAA have been fulfilled by information provided to the Veteran in a March 2010 letter.  The Veteran was notified of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  However, as discussed below, the Veteran failed to report for a VA examination scheduled in December 2013 for a higher rating for PTSD.  

PTSD

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § § 3.655.

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  Rather, it is a claim for a higher or increased rating as the August 2011 rating decision which assigned a 50 percent rating for PTSD was appealed, with the Veteran asserting that a higher rating is warranted.  

The United States Court of Appeals for Veterans Claims (the Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).

The Veteran was scheduled for a VA examination in October 2013.  The Veteran did not report, but he had changed addresses, so he was then scheduled for an examination on December 30, 2013, with notice sent to his new address.  He did not report for that examination.  His address has not changed since that time.  The January 2014 supplemental statement of the case discussed his failure to report for the VA examination.  The Veteran's only pertinent correspondence received thereafter in March 2014 indicated that he had no additional evidence to submit.

As the Veteran has provided no explanation for his failure to report for examination, the Board is satisfied that he received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim on appeal for a higher rating for PTSD must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Tinnitus

In a May 2010 rating decision, the RO denied service connection for tinnitus on the basis that the current diagnosis was not linked to military service.  A notice of disagreement was not received within the subsequent one-year period nor was additional pertinent evidence received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's May 2010 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the record.  The additional evidence of record includes a statement from the Veteran's wife indicating that the Veteran had complained of having tinnitus since he got out of service which was also observed by her.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

The Board finds that since this newly submitted evidence tends to show the presence of tinnitus which has been continuously present since service, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  New and material evidence has been received since the RO's May 2010 decision; thus, the claim of service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  

The application to reopen the claim of service connection for tinnitus is granted.  


REMAND

With regard to service connection for tinnitus, because the Board finds that the Shade test has been met, the Board finds that the Veteran must be afforded VA examinations to determine whether it is at least as likely as not that he has tinnitus that is related to or had its onset in service or was manifest within one year thereof.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to sleep apnea, the Veteran's spouse indicated that she has seen the Veteran stop breathing at night.  In addition, in August 2008, Dr. H.J. indicated that PTSD might not cause sleep apnea, but might exacerbate the symptoms and it could be argued that PTSD worsens sleep apnea; thereby suggesting, while not definitively, that service-connected PTSD aggravated sleep apnea.  The Board notes that the Veteran has not been afforded a VA examination to make such an assessment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiology/ear disease VA examination.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current tinnitus had its clinical onset during service or is related to any in-service disease, event, or injury, or if it was manifest within one year of service.  The examiner should consider the lay evidence that tinnitus has been present since service.  

2.  Schedule the Veteran for a sleep disorders VA examination.  (a) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sleep apnea had its clinical onset during service or is related to any in-service disease, event, or injury.  (b) The examiner should additionally provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sleep apnea disability is proximately due to, or the result of, the service-connected PTSD.  (c) The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sleep apnea is aggravated (permanently worsened) by the Veteran's service-connected PTSD.  The examiner should comment on Dr. H.J.'s statement that PTSD might not cause sleep apnea, but might exacerbate the symptoms and that it could be argued that PTSD worsens sleep apnea.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


